Citation Nr: 1228464	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  04-16 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability ("TDIU").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964, and from February 1976 to January 1985.

This matter was originally before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Columbia, South Carolina, which denied the Veteran's claims of entitlement to service connection for degenerative joint disease of unspecified joints and a chronic back disorder, and increased the Veteran's evaluation for intervertebral disc syndrome of the cervical spine to 20 percent, effective May 30, 2003.  

In March 2005, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.

In December 2005 and March 2009, the Board remanded the issues on appeal to the RO for further evidentiary and procedural development.  Following continued denial of the claims, the case was returned to the Board.

In October 2010, following its grant of a schedular evaluation of 30 percent disabling for the Veteran's service-connected intervertebral disc syndrome of the cervical spine for the period from September 30, 2009, and the denial of service connection for a low back disorder and degenerative joint disease of unspecified joints (other than the cervical spine), the Board remanded his claim of entitlement to TDIU to the RO via the Appeals Management Center ("AMC") for further development and adjudication.  Thereafter, in an April 2012 Supplemental Statement of the Case ("SSOC"), the AMC denied the TDIU claim.  The Veteran's claim has been returned to the Board for further appellate proceedings. 

The appeal is once again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that, in 1998, he was medically-retired from his previous occupation as a machine operator as a result of his service-connected intervertebral disc syndrome of the cervical spine.  He further claims that this disability, combined with his service-connected depression, results in his total unemployability.

As noted above, in October 2010, the Board remanded the Veteran's claim for further development.  Although the AMC provided the Veteran with proper notice of the information and evidence needed to substantiate his claim under the Veterans Claims Assistance Act of 2000, it did not afford the Veteran a VA examination to determine whether he is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. § 4.16(a) (2011).  

In this respect, the Board notes that it may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  The United States Court of Appeals for Veterans Claims has held that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Although the  Board regrets the need for another remand, because there exists no such medical opinion in this case, the Board concludes that a medical opinion assessing the Veteran's employability and, if he is deemed unemployable, whether it is due to his service-connected disabilities, is needed.  38 U.S.C.A. § 5103A(d) (2011).  

In addition, as the most recent treatment reports of record were apparently obtained in March 2006, the RO/AMC should ask the Veteran to identify any subsequent treatment he has received for any of his service-connected disabilities.  Thereafter, an attempt should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Please do not remove any tabs from the claims folder.

2.  After obtaining from the Veteran the name of any private clinicians who are or have previously treated him for any of his service-connected disabilities since March 2006, the RO/AMC should send the Veteran an authorization and release form to allow it to obtain any updated private treatment reports that are not currently of record.  All records obtained should be associated with the claims folder.  Any negative response must also be associated with the claims folder. 

3.  After completion of the aforementioned development, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the effect of the Veteran's service-connected intervertebral disc syndrome of the cervical spine, depression and other service-connected disabilities on his employability.  Any necessary specialty examination or consultation should be obtained, to include, only if feasible, an examination by a vocational rehabilitation and employment expert.  The complete claims folder must be made available to the examiner in conjunction with this examination and the examiner must specifically note that the claims folder has been reviewed.  The VA examiner should also elicit from the Veteran a complete history of symptomatology associated with the Veteran's service-connected disorders and note that, in addition to the medical evidence, the Veteran's personal statements have also been considered in formulating his or her opinion.  The examiner must provide an opinion in regard to the following:

Is it at least as likely as not (50 percent probability or greater) that the appellant is unable to secure and maintain substantially gainful employment solely as a result of his service-connected intervertebral disc syndrome of the cervical spine, and depression associated with intervertebral disc syndrome of the cervical spine, along with his other service-connected disabilities?  The examination report must include a complete rationale for all opinions and conclusions expressed.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.    

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

4.  Thereafter, the RO/AMC should insure that the examination report is responsive to the question at issue.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

